ALLEN, Judge,
specially concurring.
The dispositive issue is whether there was sufficient evidence to support the judgment appealed. After a careful review of the record, it is my opinion that there was not sufficient evidence presented for a finding of abuse by the appellant.
However, the neglect issue presents a much closer question. While I might well have come to a different conclusion on this issue than did the trial court, I cannot say that the trial court’s finding was clearly erroneous or completely without evidentia-ry support. Consequently, I agree that the judgment should be affirmed: